Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 2, 4, 6-9, and 11-23 were pending in the application. Claim 1 is amended. 

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered. 	
Examiner would like to thank the applicant for pointing out that there was no rejection included in the Final rejection on 8/20/22 for Claims 12 and 13. Examiner apologizes for that omission. 
Applicant states 
Applicant has proceeded with amending claim 1 to further differentiate the cited references. In particular, claim 1 has been amended to recite: 
A vehicle operating method, comprising: 
generating a base torque reserve for an engine based on a position 
of an accelerator pedal and a position rate of change of the accelerator pedal, the base torque reserve generated by calculating a shaped base torque and adjusting one or more of a throttle position and a waste gate valve position based on the shaped base torque, and wherein the shaped base torque has a 
rate of change that is monotonically decreased during a tip-out condition…
Applicant has further reviewed the remaining cited references, and submits that they fail to cure the deficiencies of Hartrey in this regard…
Moreover, Applicant submits the above differences to be substantial between the claimed approach and the cited references. This is not least because the cited references fail to achieve advantages of avoiding clunk and shuffle during a tip-out event, as is achieved via the amended claim 1 limitations of, "wherein the shaped base torque has a rate of change that is monotonically decreased during a tip-out condition." 
Therefore, in view of at least the above, Applicant respectfully requests the rejections of claim 1 and all claims depending therefrom be withdrawn. 
Regarding claims 9 and 16, Applicant notes claims 9 and 16 comprise similar subject matter as discussed above with regard to claim 1. As such, similar arguments as presented above with regard to claim 1 also apply to claims 9 and 16, and Applicant respectfully requests that the rejections of claims 9 and 16, and all claims depending therefrom, be withdrawn for at least similar reasons as claim 1. 

	After reconsideration of the above argument, the Examiner respectfully disagrees based on the new grounds of rejection as necessitated by applicant's amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-9, 11-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. [US2009/0299602, now Hartrey] in view of Rajit Johri et al. [US20180037219, now Johri], further in view of Keller et al. [US20150051808, now Keller].
Claim 1
Hartrey discloses generating a base torque reserve for an engine based on a position of an accelerator pedal and a position rate of change of the accelerator pedal [see at least Hartrey Fig. 2, ¶ 0056 (“A driver request module 217 generates the driver torque requests based on the driver inputs provided by the driver input module 104. For example, the driver inputs may include an accelerator pedal position. Accordingly, the driver torque request may correspond to the accelerator pedal position. The driver input may also be based on cruise control, which may be an adaptive cruise control system that varies vehicle speed to maintain a predetermined following distance. Other axle torque requests arbitrated by the axle torque arbitration module 216 may include a torque reduction requested during a gear shift, a torque reduction requested during wheel slip, and/or a torque request to control vehicle speed.”), 0057, 0067, 0098],
 	the base torque reserve generated by calculating a shaped base torque and adjusting one or more of a throttle position and a waste gate valve position based on the shaped base torque [See at least Hartrey, ¶ 0042, 0052 (“throttle position sensor”), 0064 (“A reserve torque may be created by adjusting slower engine actuators to produce a predicted torque, while adjusting faster engine actuators to produce an immediate torque that is less than the predicted torque.”), 0065, 0069].
Hartrey does not specifically disclose wherein the shaped base torque has a rate of change that is monotonically decreased during a tip-out condition.
Johri further teaches based on a position of an accelerator pedal and a position rate of change of the accelerator pedal [see at least Johri, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
Johri more specifically teaches wherein the shaped base torque has a rate of change that is monotonically decreased during a tip-out condition [see at least Johri, Fig. 3 (#308), ¶ 0031, 0038 (“If the vehicle speed is less than the threshold, block 214 sets the desired drag torque to monotonically decrease as vehicle speed (or rotational speed of the wheels ω.sub.whl) decreases. The desired drag torque may monotonically decrease at a first rate at block 214. Once the vehicle speed (or rotational speed of the wheels ω.sub.whl) falls below a second threshold, the desired drag torque may monotonically decrease at a second rate greater than the first rate until the vehicle speed falls below another threshold where the drag torque is set to zero.”), 0041 (“Line 308 represents the arbitrarily defined desired drag torque that monotonically decreases as the speed decreases. Line 306 will dictate the value of a commanded (or requested) drag torque when the vehicle speed is greater than a first threshold speed, which is represented by V.sub.1. Line 308 will dictate the value of the commanded desired drag torque when the vehicle speed is less than the first threshold speed V.sub.1.”), 0043].
Note: The Examiner , in the BRI, believes that monotonically decreased during a tip-out condition can be achieved while towing a vehicle, it can be achieved without the towed object. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
Keller more specifically teaches generating a base torque reserve for an engine based on a position of an accelerator pedal [see at least Keller abstract, ¶ 0001, 0005],
base torque decreased [see at least Keller abstract, ¶ 0001, 0005, 0009].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 2
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
Hartrey further discloses wherein the base torque reserve is an air path torque-[see at least Hartrey, ¶ 0072-0076].
Claim 4
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
Hartrey further discloses wherein the shaped base torque is monotonically increased [see at least Hartrey Fig. 3, ¶ 0074, 0087, 0088].
Johri further teaches wherein the shaped base torque is monotonically increased during a tip-in condition [see at least Johri, Fig. 3 (#308), ¶ 0031, 0038 (“If the vehicle speed is less than the threshold, block 214 sets the desired drag torque to monotonically decrease as vehicle speed (or rotational speed of the wheels ω.sub.whl) decreases. The desired drag torque may monotonically decrease at a first rate at block 214. Once the vehicle speed (or rotational speed of the wheels ω.sub.whl) falls below a second threshold, the desired drag torque may monotonically decrease at a second rate greater than the first rate until the vehicle speed falls below another threshold where the drag torque is set to zero.”), 0041 (“Line 308 represents the arbitrarily defined desired drag torque that monotonically decreases as the speed decreases. Line 306 will dictate the value of a commanded (or requested) drag torque when the vehicle speed is greater than a first threshold speed, which is represented by V.sub.1. Line 308 will dictate the value of the commanded desired drag torque when the vehicle speed is less than the first threshold speed V.sub.1.”), 0043].
Note: The Examiner , in the BRI, believes that monotonically decreased or increased during a tip-out or tip-in condition can be achieved while towing a vehicle, it can be achieved without the towed object. Hartrey increases and Johri decreases. 
 Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
	Neither Hartrey or Johri specifically disclose/teach tip-in condition.
	Keller more specifically teaches during a [see at least Keller, ¶ 0109 (“A tip in module 424 may indicate that the driver has actuated the accelerator pedal based on the APP 334. For example, the tip in module 424 may indicate that the driver has actuated the accelerator pedal when the APP 334 is greater than a second predetermined position. The second predetermined position may be greater than or equal to the first predetermined position.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 6
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
Hartrey further discloses wherein an amount of the base torque reserve generated is increased 
as the position rate of change of the accelerator pedal is increased [see at least Hartrey Fig. 3, ¶ 0088, 0090].
Hartrey does not specifically disclose position rate change of the accelerator pedal.
	Keller further teaches position rate change of the accelerator pedal [see at least Keller, Fig. 5, ¶ 
0034, 0039 (“The driver inputs may include, for example, one or more accelerator pedal positions (APPs) measured by APP sensors (not shown), one or more brake pedal positions (BPPs) measured by BPP sensors (not shown),”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 7
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1 and 6. 
Hartrey further discloses receiving a negative driver torque request via position of the accelerator pedal [see at least Hartrey, ¶ 0056],
re-calculating powertrain torque requests based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal, wherein the re-calculated powertrain torque requests include a negative instantaneous torque request to a motor of the powertrain to manage a backlash crossing [see at least Hartrey, ¶ 0057, 0059];
continuing to adjust the one or more of the throttle position and the waste gate valve position based on the shaped base torque [see at least Hartrey, ¶ 0064, 0069]; and
changing an output torque to wheels of the powertrain via one or more of the motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal [see at least Hartrey, ¶ 0059, 0071].
 	Hartrey does not specially disclose negative driver torque request via a second position of the accelerator pedal and a second position.
Johri further teaches receiving a negative driver torque request via a second position of the accelerator pedal and a second position [see at least Johri, Fig. 1, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
re-calculating powertrain torque requests based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal, wherein the re-calculated powertrain torque requests include a negative instantaneous torque request to a motor of the powertrain to manage a backlash crossing [see at least Johri, Fig. 1, ¶ 0014, 0021 (“The powertrain 112 further includes an associated controller 150 such as a powertrain control unit (PCU). While illustrated as one controller, the controller 150 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 110, such as a vehicle system controller (VSC). It should therefore be understood that the powertrain control unit 150 and one or more other controllers can collectively be referred to as a “controller” that controls various actuators in response to signals from various sensors to control functions such as starting/stopping engine 114, operating M/G 118 to provide wheel torque or charge battery 120, select or schedule transmission shifts, etc.”), 0023, 0027, 0028]; and 
changing an output torque to wheels of the powertrain via one or more of the motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal [see at least Johri, Claim 6, Figs. 1, 4, ¶ 0022 (“accelerator pedal position (PPS),”), 0024 (“depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively.”), 0049, 0050].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 

Claim 8:
Hartrey in combination with Johri disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1 and 7. 
	Hartrey further discloses receiving a positive driver torque request via a third position of the accelerator pedal and a third position rate of change of the accelerator pedal; re-calculating the powertrain torque requests based on the third position of the accelerator pedal and the third position rate of change of the accelerator pedal [see at least Hartrey, ¶ 0086 (“The reserves/loads module 222 receives a reserve torque request at time 304 and commands creation of the requested reserve torque”)];
continuing to adjust the one or more of the throttle position and the waste gate valve position based on the shaped base torque [See at least Hartrey, ¶ 0042, 0052 (throttle position sensor), 0064, 0065, 0069, 0086 (“To create the reserve torque, the reserves/loads module 222 increases the predicted torque request, thereby increasing one or more engine air flow parameters.”)].
Hartrey does not specifically teach re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal or  receiving a negative driver torque request via a second position.
Johri further teaches based on a position of an accelerator pedal and a position rate of change of the accelerator pedal [see at least Johri, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
	Keller teaches receiving a negative driver torque request via a second position [see at least Keller, Abstract, Fig.5, ¶ 0004, 0005, 0010, 0112 (“When the speed difference 428 is less than a predetermined negative speed and the state signal 420 is in the first state, the state control module 416 may transition the state signal 420 from the first state to a second state. The predetermined negative speed is negative and may be, for example, approximately -100 RPM or another suitable negative speed. The speed difference 428 becoming less than the predetermined negative speed after the driver releases the accelerator pedal may indicate that sound and/or vibration may occur.”), 0123].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 9
	This vehicle operating method is rejected under the same rationale as claim 1.
Claim 11
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1 and 9. 
	Hartrey does not specifically discloses re-calculating torque requests based on the updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal; and continue to adjust the throttle based on a same shaped base torque.
Johri more specifically teaches re-calculating torque requests based on the updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal; and continue to adjust the throttle based on a same shaped base torque [see at least Johri, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
Claim 12
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1, 7,  and 11. 
Hartrey does not specifically disclose the updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal transition a driver torque request from a positive driver torque request to a negative driver torque request.
Johri teaches the updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal transition a driver torque request from a positive driver torque request to a negative driver torque request [see at least Johri, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
Keller more specifically teaches change of the accelerator pedal [see at least Keller, Fig. 5, ¶ 0034, 0039 (“The driver inputs may include, for example, one or more accelerator pedal positions (APPs) measured by APP sensors (not shown), one or more brake pedal positions (BPPs) measured by BPP sensors (not shown),”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 13
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1, 7,  and 11. 
Hartley further disclosed updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal transition a driver torque request from a negative driver torque request to a positive driver torque request [see at least Hartrey Fig. 2, ¶ 0056 (“A driver request module 217 generates the driver torque requests based on the driver inputs provided by the driver input module 104. For example, the driver inputs may include an accelerator pedal position. Accordingly, the driver torque request may correspond to the accelerator pedal position. The driver input may also be based on cruise control, which may be an adaptive cruise control system that varies vehicle speed to maintain a predetermined following distance. Other axle torque requests arbitrated by the axle torque arbitration module 216 may include a torque reduction requested during a gear shift, a torque reduction requested during wheel slip, and/or a torque request to control vehicle speed.”), 0057, 0067, 0098].
Johri further teaches change of the accelerator pedal transition a driver torque request from a negative driver torque request to a positive driver torque request [see at least Johri, Fig. 1, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
Claim 14
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1 and 9.
Hartrey further discloses the base torque reserve is an air torque reserve of the engine [see at least Hartrey ,¶ 0072].
Claim 15
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1 and 9.
Hartrey further discloses the shaped base torque is maintained below a steady-state value,
wherein the steady-state value is a predetermined limit for the shaped base torque that prevents unnecessary fuel consumption [see at least Hartrey, ¶ 0083, 0084, 0097].
Claim 16
	Hartrey discloses a vehicle system, comprising: a powertrain including an internal combustion engine and at least one motor [see at least Hartrey, ¶ 0059];
	a transmission [see at least Hartrey, ¶ 0054];
	an accelerator pedal [see at least Hartrey, ¶ 0056]; and
	a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to: receive a driver torque request, the driver torque request determined based on a position of the accelerator pedal and a position rate of change of the accelerator pedal, and generate an air torque reserve for the internal combustion engine based on the position of the accelerator pedal and the position rate of change of the accelerator pedal [see at least Hartrey, Figs.1- 3, ¶ 0042, 0055, 0072 (“actuation module 224 may generate an air torque request based on the predicted torque request. The air torque request may be equal to the predicted torque request, causing engine airflow actuators to be adjusted to the predicted torque request.”), 0074, 0087, 0088];
	by calculating a shaped base torque based on the position of the accelerator pedal and the position rate of change of the accelerator pedal. [see at least Hartrey, Figs.1- 3, ¶ 0042, 0055, 0074, 0087, 0088]
Hartrey does not specifically disclose wherein the shaped base torque has a rate of change that is monotonically decreased during a tip-out condition.
 Johri further teaches based on a position of an accelerator pedal and a position rate of change of the accelerator pedal [see at least Johri, ¶ 0024 (“An accelerator pedal 152 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 152 generates an accelerator pedal position signal that may be interpreted by the controller 150 as a demand for increased power or decreased power, respectively. Release of accelerator pedal 152 may be interpreted differently depending on the particular operating mode. In one embodiment, the vehicle may include a tow/haul mode that may be activated by a corresponding switch or other interface represented at 170. Accelerator pedal tip-out while operating in tow/haul mode may be interpreted as a request to maintain vehicle speed and apply a negative torque to the vehicle wheels until the vehicle speed is below a low-speed threshold where positive creep torque is applied. The negative torque may be applied by the engine 114 and/or M/G 118 as a drag torque or regenerative braking torque depending on the current operating status of clutches 126 and 134. Gearbox 124 may also be controlled to automatically downshift to a higher gear ratio (lower gear) to manage or maintain downhill speed without applying the service brakes as described in greater detail herein.”)].
Johri more specifically teaches wherein the shaped base torque has a rate of change that is monotonically decreased during a tip-out condition of the accelerator pedal [see at least Johri, Fig. 3 (#308), ¶ 0031, 0038 (“If the vehicle speed is less than the threshold, block 214 sets the desired drag torque to monotonically decrease as vehicle speed (or rotational speed of the wheels ω.sub.whl) decreases. The desired drag torque may monotonically decrease at a first rate at block 214. Once the vehicle speed (or rotational speed of the wheels ω.sub.whl) falls below a second threshold, the desired drag torque may monotonically decrease at a second rate greater than the first rate until the vehicle speed falls below another threshold where the drag torque is set to zero.”), 0041 (“Line 308 represents the arbitrarily defined desired drag torque that monotonically decreases as the speed decreases. Line 306 will dictate the value of a commanded (or requested) drag torque when the vehicle speed is greater than a first threshold speed, which is represented by V.sub.1. Line 308 will dictate the value of the commanded desired drag torque when the vehicle speed is less than the first threshold speed V.sub.1.”), 0043].
Note: The Examiner , in the BRI, believes that if monotonically decreased during a tip-out condition can be achieved while towing a vehicle, it can be achieved without the towed object. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, to provide a safer and more efficient vehicle. 
Keller more specifically teaches generate an air torque reserve for an engine based on a position of an accelerator pedal [see at least Keller abstract, ¶ 0001, 0005, 0086 (“The torque requesting module 246 determines an air torque request 248 based on the adjusted predicted and immediate torque requests 242 and 244. Target values for airflow controlling engine actuators are determined based on the air torque request 248. For example, based on the air torque request 248, an air control module 250 may determine a target MAP 252, a target throttle opening 254, and a target mass of air per cylinder (APC) 256.”)].
position rate of change of the accelerator pedal by calculating a shaped base torque based on the position of the accelerator pedal [see at least Keller abstract, ¶ 0001, 0005, 0009]
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 17
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 16.
	Hartrey further discloses wherein the shaped base torque is maintained below a steady-state 
value, wherein the steady-state value is a predetermined limit for the shaped base [see at least Hartrey, 
¶ 0072 (“generate an air torque request based on the predicted torque request. The air torque request may be equal to the predicted torque request, causing engine airflow actuators to be adjusted to the predicted torque request. The predicted torque request can be achieved by changes to other (faster) actuators.”)].
	Hartrey does not specifically disclose torque that prevents unnecessary fuel consumption.
	Keller more specifically teaches torque that prevents unnecessary fuel consumption. [see at least Keller, ¶ 0038 (“increasing the engine torque request to minimize sound and vibration may also enable the control module to rapidly decrease the engine torque request after the increase. The control module may, for example, decrease the engine torque request exponentially after increasing the engine torque request. Rapidly decreasing the engine torque request may enable one or more fuel consumption decreasing actions (e.g., fuel cutoff, deceleration fuel cutoff, and/or cylinder deactivation) to be taken as early as possible after the release of the accelerator pedal.”)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, to provide a safer and more efficient vehicle. 
Claim 18
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 16 and 17.
Hartrey further discloses the shaped base torque is further calculated based on a drive mode and a base torque limit [see at least Hartrey, ¶ 0072-0078].
Claim 19
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 16 and 17.
Hartrey further discloses the shaped base torque is further calculated based on a drive mode 
and a base torque limit [see at least Hartrey, ¶ 0098 (“The rate evaluation module 404 monitors the rate of change (i.e., increase) of the predicted torque request and determines whether a rate error has occurred based on the rate of change. For example, only, the rate evaluation module 404 determines that a rate error has occurred when the rate of change is greater than the predetermined rate. Such a rate error may be attributable to, for example, a calculation error or a memory error of the reserves/loads module 222. The rate evaluation module 404 determines the rate of change for the predicted torque request over successive periods of time, such as every 12.5 ms. The rate evaluation module 404 generates a rate error signal, which indicates whether a rate error has occurred.”) ].


Claim 21
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1.
Hartrey further discloses operating in a condition that includes receiving a tip-in request followed by receiving a reduction in torque request, and maintaining the shaped base torque unchanged responsive to the condition so that the shaped base torque monotonically increases for a duration of the condition, including the reduction in torque request received during the condition. [see at least Hartrey Fig. 3, ¶ 0074, 0087, 0088,  0108 (“The ECM 214 and/or any other suitable module or system may take remedial action when a fault is diagnosed. For example, only, the ECM 214 may take remedial action by shutting down the engine 102 or reducing torque output by the engine 102 to the driver torque request.”)].
Claim 22
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 1 and 21.
	Hartrey further discloses shaped instantaneous torque is controlled in a non-monotonic manner when operating the vehicle in the condition [see at least Hartrey Fig. 3, ¶ 0074, 0087, 0088].
Claim 23
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 21.
Hartrey further discloses shaped instantaneous torque is controlled in a non-monotonic manner when operating the vehicle in the condition [see at least Hartrey , ¶ 0039, 0041 (spark ignition), 0045, 0047, 0058].

Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Hartrey et al. [[US2009/0299602, now Hartrey], in view of Rajit Johri et al. [US20180037219, now Johri],  in view of Keller et al. [US20150051808, now Keller], further in view of Tajima et al. [US20050011689, now Tajima].
Claim 20
Hartrey in combination with Johri and Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal described in Claim 19.
Hartrey further discloses base torque is further calculated based on a rate-limit of the air torque 
reserve and coordination of actuators of the powertrain to deliver the driver torque request, wherein the actuators of the powertrain including the internal combustion engine and the at least one motor [see at least Hartrey, ¶ 0004, 0039, 0045, 0046, 0087, 0088].
	Neither Hartrey, Johri, or Keller specifically disclose/teach a motor positioned downstream of the transmission.
Tajima teaches the at least one motor includes a motor positioned downstream of the transmission [see at least Tajima, Fig. 2, ¶ 0009, 0031 (“Referring to FIG. 2, the primary drive of the hybrid car includes an internal combustion engine (hereinafter, referred to as an engine) 1 and a motor generator (hereinafter, referred to as a motor) 6. Their driving forces are outputted to an automatic transmission 8. The automatic transmission 8 includes a torque converter (starting unit) 14 that transmits the driving forces of the engine 1 and the motor 6 to downstream power transmission components and allows rotation of a rotor 13 of the motor 6 when the driving wheels are braked and an automatic transmission mechanism (multistep transmission mechanism) 16. The automatic transmission mechanism 16 varies the inputted driving force depending on a predetermined car driving condition and outputs it to the driving wheels. The automatic transmission mechanism 16 includes a plurality of frictional engaging elements (not shown) for gear change and a hydraulic controller (not shown) for controlling the torque converter 14, which provides timely gear change by varying the engaging condition of the frictional engaging elements with a hydraulic control.”).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey's engine control system of base torque with Juhri’s method of controlling torque in a hybrid vehicle, further with  Keller's engine control system for an accelerator pedal tip out condition, further with Tijima's Hybrid vehicle controller with downstream power component, to provide a safer and more efficient vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952